PER CURIAM.
George White, Jr. and In Season Enterprise, LLC (collectively "Defendants") appeal the judgment, entered after a bench trial, awarding Ronny G. Avery ("Plaintiff") $21,235.89 on Plaintiff's claim for fraudulent transfer of marital property. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).1

We deny Plaintiff's motion to dismiss Defendants' appeal, which was taken with the case.